Citation Nr: 1707714	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A. R.


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  He served in Vietnam from September 1968 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for hypertension. 

In August 2011 the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge (Acting VLJ).  His claims file contains a transcript of that hearing.

In August 2012 the Board remanded the case to the RO for the development of additional evidence.

In an August 2015 decision the Board denied service connection for hypertension. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In May 2016 the Veteran and VA (the parties) submitted to the Court a Joint Motion for Partial Remand (JMPR), requesting that the Court vacate the portion of the Board decision denying service connection for hypertension and remand the issue to the Board for further proceedings.  In June 2016 the Court granted the JMPR.

In September 2016 the Board remanded the case to the RO for further action.

At this time, the case again is REMANDED to the RO. VA will notify the appellant if further action is required.



REMAND

With regard to the Veteran's hypertension, he has contended that it began during service, that it is attributable to his herbicide exposure during his Vietnam service, or that it was caused or aggravated by his service-connected type II diabetes mellitus.  Clinicians who have examined the Veteran and reviewed his records have provided opinions as to the likelihood that his hypertension began during service or was caused or aggravated by his diabetes.

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6).  The Veteran served in Vietnam during the relevant period.  He is presumed to have been exposed to an herbicide agent during his Vietnam service.

Hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e) for which service connection is presumed in veterans exposed during service to an herbicide agent.  In a January 2017 brief, however, the Veteran noted through his representative that the National Academy of Science (NAS) has found that there is limited or suggestive evidence that hypertension is associated with exposure to herbicides.  The Veteran asserted that the NAS finding at least indicates that his hypertension may be related to his herbicide exposure.  The claims file does not contain a medical opinion as to the likelihood that the Veteran's hypertension is related to his herbicide exposure.  The Board is remanding the case again for a VA examination with file review and opinion addressing that question.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination and file review to address the likelihood of a relationship between his history of herbicide exposure and his current hypertension.  Provide the Veteran's claims file to the examiner.  Ask the examiner to review the claims file and examine the Veteran.  Inform the examiner that the Veteran served in Vietnam in 1968 and 1969 and that VA presumes that he was exposed to an herbicide agent during that service.  Inform the examiner that VA does not presume that hypertension is related to herbicide exposure, but that the National Academy of Science (NAS) has stated that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  Ask the examiner to consider the Veteran's history and the current science and provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's hypertension is associated with his herbicide exposure.  Ask the examiner to provide an opinion as to whether it is at least as likely as not the Veteran's hypertension is due to or the result of, or is aggravated by (resulting in a permanent increase in severity beyond the natural progress of the disorder) his service-connected diabetes mellitus.  Ask the examiner to discuss and explain the rationale underlying his or her opinions.

2.  Reconsider the remanded claim.  If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded claim. The Veteran has the right to submit additional evidence and argument on that claim. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

